JUDGE ROBERTSON
delivered the opinion of the court :
This suit,’being brought to correct errors on the face of the decree, and to perfect the title which it purported to pass, may be considered of the nature of a bill of review. The record shows two such reviewable errors — 1st. In rendering a decree against infants without legal notice or defense; and, 2d. In rendering judgment in favor of Percifull’s administrator without service of process on, or appearance to', his cross-petition as an unsued inter*219venor, and without any order making him a party. It is only when a party defendant files a cross-petition against the party complainant that service of notice of the new and extraneous suit is not necessary. For these errors, it seems to us that the petition shows a good cause for revision and relief by the circuit court, without first appealing to this court.
Wherefore, the judgment, dismissing the petition as ■unsustainable on its face, is reversed, and the cause remanded for further proceedings.